Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes “according to the present disclosure”. Please remove this language. Correction is required. See MPEP § 608.01(b).

The following title is suggested: add “for custom charging for a plurality of electric automobiles” or some alternative.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al (USPN 5583418).
Independent Claim 1, Honda discloses a charging management system (Figs. 20-35) for charging a plurality of batteries that are respectively mounted on a plurality of electric automobiles connected to a charging facility (see esp. Figs. 24, 25, 34, 35), the charging management system comprising: a collection unit configured to collect charging characteristics of the plurality of batteries (communication lines shown in Figs. 20, which is transferred via communication/signal lines 592/529); and a determination unit (station controller .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nergaard et al (USPGPN 20130057210).
Independent Claim 1, Nergaard discloses a charging management system (Figs. 3 & 5-9) for charging a plurality of batteries that are respectively mounted on a plurality of electric automobiles connected to a charging facility (vehicles shown in Fig. 3, abstract calls them battery charging stations), the charging management system comprising: a collection unit configured to collect charging characteristics of the plurality of batteries (325 see ¶[25]); and a determination unit (321) configured to determine a distribution of an amount of charging power to be supplied to the plurality of batteries from the charging facility based on the charging characteristics collected by the collection unit (¶[25]), wherein the determination unit determines to supply the batteries having charging characteristics the same as each other with an amount of charging power the same as each other, and determines to supply the batteries having charging characteristics different from each other with amounts of charging power different from each .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (USPN 5583418) in view of Watkins et al (USPGPN 20120277927).
Dependent Claim 5, Honda fails to explicitly teach the charging facility is installed in a parking lot in an airport.
Watkins teaches the charging facility is installed in a parking lot in an airport (¶[56] for analogous system of Fig. 1, where one having ordinary skill in the art understands that by providing the charging system at an airport’s parking lot it improves convenience by allowing taxis/hirable vehicles the chance to charge while awaiting customers [thus ensuring their range is optimized] and allows for passengers to have a fully charged vehicle when they return from their trip; furthermore, it can improve the financials of the airport by providing the revenue stream from fees from charging).
It would have been obvious to a person having ordinary skill in the art to modify Honda with Watkins to provide improved user convenience and financials.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (USPN 5583418) in view of Yamamoto (USPGPN 20140101041)
Dependent Claim 2, Honda fails to explicitly teach the charging characteristic is a maximum amount of charging power, which is the maximum amount of charging power that can be received by the battery.
Yamamoto teaches the charging characteristic is a maximum amount of charging power, which is the maximum amount of charging power that can be received by the battery (¶[30] & step 12/22 of Fig. 4 describes the acquisition unit 34 of the control unit 3 of charging station 1 
It would have been obvious to a person having ordinary skill in the art to modify Honda with Yamamoto to provide improved battery lifetime & safety, and reduced costs and damage.
Dependent Claim 3, the combination of Honda and Yamamoto teaches the determination unit determines an amount of charging power to be supplied to each of the plurality of batteries so that the amount of charging power does not exceed the maximum amount of charging power of each of the plurality of batteries (as described for Claim 1, Honda describes using current battery characteristics to perform optimum charging, while as described for Claim 2, Yamamoto describes determining the maximum power which can be supplied to the battery based on the current battery state of charge, thus as the supplied power is based on the state of charge, the amount of charging power is not going to exceed the maximum amount of charging power; also, Honda describes providing an amount of power based on the battery type, see Figs. 24 & 25).
Dependent Claim 4, the combination of Honda and Yamamoto teaches the determination unit determines an amount of charging power to be supplied to each of the plurality of batteries so that the amount of charging power does not exceed the maximum amount of charging power of each of the plurality of batteries and so that the larger the maximum amount of charging power of the battery becomes, the larger the amount of charging power that is supplied (as described for Claim 1, Honda describes using current battery characteristics to perform optimum .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate to charging stations for a plurality of electrical vehicles in which charging characteristics are determined by the station (and are also references which could be applied as prior art under 35 USC 102):
US-8624719-B2 
US-9024744-B2 
US-8963494-B2 
US-9197091-B2 
US-9573478-B2 
US-9682633-B2 
US-8643330-B2 
US-8810198-B2 
US-7253586-B2 
US-8952656-B2 
US-9493082-B1
US-20120309455-A1 
US-20140159660-A1 

US-20150137768-A1 
US-20160137082-A1 
US-20140253037-A1 
US-20130057209-A1 
US-20110285345-A1 
US-20150326040-A1 
US-20050200332-A1 
US-20120200256-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859